

Exhibit 10.2


SERIES B-1 CONVERTIBLE NOTE
 
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE
144A UNDER SAID ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.  ANY TRANSFEREE OF THIS NOTE SHOULD
CAREFULLY REVIEW THE TERMS OF THIS NOTE, INCLUDING SECTIONS 3(d)(iii) AND 17(a)
HEREOF.  THE PRINCIPAL AMOUNT REPRESENTED BY THIS NOTE AND, ACCORDINGLY, THE
SECURITIES ISSUABLE UPON CONVERSION HEREOF MAY BE LESS THAN THE AMOUNTS SET
FORTH ON THE FACE HEREOF PURSUANT TO SECTION 3(d)(iii) OF THIS NOTE.
 
Solar Enertech Corp.
 
Series B-1 Convertible Note
 
Issuance Date:  March 19, 2010
Original Principal Amount: U.S. $1,815,261.00



FOR VALUE RECEIVED, Solar Enertech Corp., a Delaware corporation (the
"Company"), hereby promises to pay to Capital Ventures International or its
registered assigns ("Holder") the amount set out above as the Original Principal
Amount (as reduced pursuant to the terms hereof pursuant to conversion or
otherwise, the "Principal") when due, whether upon the Maturity Date (as defined
below), acceleration, redemption or otherwise (in each case in accordance with
the terms hereof) and to pay interest ("Interest") on any outstanding Principal
at the Interest Rate as required by Section 2 hereof.  This Series B-1
Convertible Note (including all Convertible Notes issued in exchange, transfer
or replacement hereof, this "Note") is issued pursuant to the Exchange Agreement
dated of even date herewith (the “Exchange Agreement”  Certain capitalized terms
used herein are defined in Section 27.  Capitalized terms used but not defined
herein shall have the meanings set forth in the Exchange Agreement.

 
 

--------------------------------------------------------------------------------

 

(1)  PAYMENTS OF PRINCIPAL.  On the Maturity Date, the Company shall pay to the
Holder an amount in cash representing all outstanding Principal, accrued and
unpaid Interest, if any, and accrued and unpaid Late Charges, if any, on such
Principal and Interest.  The "Maturity Date" shall be March 19, 2012, as may be
extended at the option of the Holder (i) in the event that, and for so long as,
a Trigger Event (as defined in Section 4(a)) shall have occurred and be
continuing on the Maturity Date (as may be extended pursuant to this Section 1)
or any event that shall have occurred and be continuing that with the passage of
time and the failure to cure would result in a Trigger Event, and (ii) through
the date that is ten (10) Business Days after the consummation of a Change of
Control in the event that a Change of Control is publicly announced or a Change
of Control Notice (as defined in Section 5(b)) is delivered prior to the
Maturity Date.  Other than as specifically permitted by the Note, the Company
may not prepay any portion of the outstanding Principal, accrued and unpaid
Interest or accrued and unpaid Late Charges, if any, on Principal and Interest.
 
(2)  INTEREST; INTEREST RATE.  During the term of this Note, Interest shall
accrue on outstanding Principal at an interest rate equal to six percent (6%)
per annum (the “Interest Rate”) commencing on the Issuance Date.  Interest shall
be calculated on the basis of a 365-day year and the actual number of days
elapsed, to the extent permitted by applicable law.  Any Interest that shall
accrue hereunder shall be payable quarterly in arrears on each January 1, April
1, July 1 and October 1 (each an “Interest Payment Due Date”), beginning on the
first such date after the Issuance Date hereof, in cash or shares of Common
Stock (“Interest Shares”) at the option of the Company. If the Company elects to
pay any Interest due in shares of the Company’s common stock, par value $0.001
per share (the “Common Stock”): (i) the issuance price of the Interest Shares
will be 90% of the 5-day average Closing Price of the Common Stock ending on the
day prior to the Interest payment due date, and (ii) a Trigger Event shall not
have occurred.  Interest hereunder will be paid to the Holder or its assignee in
whose name this Note is registered on the records of the Company regarding
registration and transfers of Notes.
 
(3)  CONVERSION OF NOTES.  This Note shall be convertible by the Holder into
shares of the Company's Common Stock on the terms and conditions set forth in
this Section 3.
 
(a)           Conversion Right.  At any time or times on or after the Issuance
Date, the Holder shall be entitled to convert, at the Holder’s sole option, any
portion of the outstanding and unpaid Conversion Amount (as defined below) into
fully paid and nonassessable shares of Common Stock in accordance with Section
3(d), at the Conversion Rate (as defined below).  The Company shall not issue
any fraction of a share of Common Stock upon any conversion.  If the issuance
would result in the issuance of a fraction of a share of Common Stock, the
Company shall round such fraction of a share of Common Stock up to the nearest
whole share.  The Company shall pay any and all taxes that may be payable with
respect to the issuance and delivery of Common Stock upon conversion of any
Conversion Amount; provided that the Company shall not be required to pay any
tax that may be payable in respect of any issuance of Common Stock to any Person
other than the converting Holder or with respect to any income tax due by the
Holder with respect to such Common Stock.
 
(b)           [INTENTIONALLY OMITTED].

 
 

--------------------------------------------------------------------------------

 
 
(c)          Conversion Rate.  The number of shares of Common Stock issuable
upon conversion of any Conversion Amount shall be determined by dividing (x)
such Conversion Amount by (y) the then applicable Conversion Price (the
"Conversion Rate").
 
(i)                              "Conversion Amount" means the sum of (A) the
portion of the Principal to be converted, redeemed or otherwise with respect to
which this determination is being made, (B) accrued and unpaid Interest with
respect to such Principal, if any, and (C) accrued and unpaid Late Charges with
respect to such Principal and Interest, if any.
 
(ii)                              "Conversion Price" means, as of any Conversion
Date (as defined below) or other date of determination, an amount equal to
$0.15, subject to adjustment as provided herein.
 
(d)          Mechanics of Conversion.
 
(i)                              Optional Conversion.  To convert any Conversion
Amount into shares of Common Stock on any date (a "Conversion Date"), the Holder
shall (A) transmit by facsimile (or otherwise deliver), for receipt on or prior
to 11:59 p.m., New York Time, on such date, a copy of an executed notice of
conversion in the form attached hereto as Exhibit I (the "Conversion Notice") to
the Company and (B) if required by Section 3(d)(iii), surrender this Note to a
common carrier for delivery to the Company as soon as practicable on or
following such date (or an indemnification undertaking with respect to this Note
in the case of its loss, theft or destruction).  On or before the second (2nd)
Trading Day following the date of receipt of a Conversion Notice, the Company
shall transmit by facsimile a confirmation of receipt of such Conversion Notice
to the Holder and the Company's transfer agent (the "Transfer Agent").  If this
Note is physically surrendered for conversion as required by Section 3(d)(iii)
and the outstanding Principal of this Note is greater than the Principal portion
of the Conversion Amount being converted, then the Company shall as soon as
practicable and in no event later than three (3) Business Days after receipt of
this Note and at its own expense, issue and deliver to the holder a new Note (in
accordance with Section 17(d)) representing the outstanding Principal not
converted.  The Person or Persons entitled to receive the shares of Common Stock
issuable upon a conversion of this Note shall be treated for all purposes as the
record holder or holders of such shares of Common Stock on the Conversion Date.
 
(ii)                              Delivery of Certificates. On or before the
third (3rd) Trading Day following the date of receipt of a Conversion Notice
(the "Share Delivery Date") or request for removal of restrictive legends on the
shares of Common Stock issuable in connection therewith, the Company shall (X)
provided that the Transfer Agent is participating in the Depository Trust
Company ("DTC") Fast Automated Securities Transfer Program, credit such
aggregate number of shares of Common Stock to which the Holder shall be entitled
to the Holder's or its designee's balance account with DTC through its Deposit
Withdrawal Agent Commission system or (Y) if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, issue and
deliver to the address as specified in the Conversion Notice, a certificate,
registered in the name of the Holder or its designee, for the number of shares
of Common Stock to which the Holder shall be entitled.

 
 

--------------------------------------------------------------------------------

 
 
(A)        If such delivery is made more than two (2) additional Trading Days
after conversion or request for removal of legend (a “Conversion Failure”), as
the case may be, then the Company will compensate the Holder at a rate of $100
per day for each of the first ten (10) Trading Days and $200 per day thereafter
for each $10,000 of securities.  In such event, after the first such ten (10)
Trading Days noted above, the Holder will also have the right to rescind its
Conversion Notice for the Notes.
 
(B)        If the certificates have not been delivered by the fifth (5th)
Trading Day after conversion or request for removal of legend, as the case may
be, and the Holder has purchased (in an open market transaction or otherwise)
Common Stock to deliver in satisfaction of a sale by the Holder of Common Stock
issuable upon such conversion that the Holder anticipated receiving from the
Company (a "Buy-In"), then the Company shall, within three (3) Trading Days
after the Holder's request and in the Holder's discretion, either (i) pay cash
to the Holder in an amount equal to the Holder's total purchase price (including
brokerage commissions and other out-of-pocket expenses, if any) for the shares
of Common Stock so purchased (the "Buy-In Price"), at which point the Company's
obligation to deliver such certificate (and to issue such Common Stock) shall
terminate, or (ii) promptly honor its obligation to deliver to the Holder a
certificate or certificates representing such Common Stock and pay cash to the
Holder in an amount equal to the excess (if any) of the Buy-In Price over the
product of (A) such number of shares of Common Stock, times (B) the Closing Bid
Price on the Conversion Date.
 
(iii)                              Registration; Book-Entry.  The Company shall
maintain a register (the "Register") for the recordation of the name and address
of the holder of the Note and the principal amount of the Notes held by such
holders (the "Registered Notes").  The entries in the Register shall be
conclusive and binding for all purposes absent manifest error.  The Company and
the holders of the Notes shall treat each Person whose name is recorded in the
Register as the owner of a Note for all purposes, including, without limitation,
the right to receive payments of principal and interest hereunder,
notwithstanding notice to the contrary.  A Registered Note may be assigned or
sold in whole or in part only by registration of such assignment or sale on the
Register.  Upon its receipt of a request to assign or sell all or part of any
Registered Note by a Holder, the Company shall record the information contained
therein in the Register and issue one or more new Registered Notes in the same
aggregate principal amount as the principal amount of the surrendered Registered
Note to the designated assignee or transferee pursuant to Section
17.  Notwithstanding anything to the contrary set forth herein, upon conversion
of any portion of this Note in accordance with the terms hereof, the Holder
shall not be required to physically surrender this Note to the Company unless
(A) the full Conversion Amount represented by this Note is being converted or
(B) the Holder has provided the Company with prior written notice (which notice
may be included in a Conversion Notice) requesting reissuance of this Note upon
physical surrender of this Note.  The Holder and the Company shall maintain
records showing the Principal, Interest and Late Charges, if any, converted and
the dates of such conversions or shall use such other method, reasonably
satisfactory to the Holder and the Company, so as not to require physical
surrender of this Note upon conversion.

 
 

--------------------------------------------------------------------------------

 

(iv)                              Pro Rata Conversion; Disputes.  In the event
that the Company receives a Conversion Notice from more than one holder of Notes
for the same Conversion Date and the Company can convert some, but not all, of
such portions of the Notes submitted for conversion, the Company shall convert
from each holder of Notes electing to have Notes converted on such date a pro
rata amount of such holder's portion of its Notes submitted for conversion based
on the principal amount of Notes submitted for conversion on such date by such
holder relative to the aggregate principal amount of all Notes submitted for
conversion on such date.  In the event of a dispute as to the number of shares
of Common Stock issuable to the Holder in connection with a conversion of this
Note, the Company shall issue to the Holder the number of shares of Common Stock
not in dispute and resolve such dispute in accordance with Section 22.
 
(e)           Limitations on Conversions.
 
(1) Beneficial Ownership.  The Company shall not effect the conversion of this
Note or issue Interest Shares, and the Holder shall not have the right to
convert this Note or receive Interest Shares, to the extent that after giving
effect to such conversion or issuance, such Person (together with such Person's
affiliates) would beneficially own in excess of 4.99% (the "Maximum Percentage
I") of the shares of Common Stock outstanding immediately after giving effect to
such conversion or issuance, as the case may be; provided, however, that to the
extent Interest Shares are restricted from being issued pursuant to the
foregoing, such Interest Shares shall be held by the Company on behalf of Holder
until such time as issuable without restriction and in no event shall the
Company be required to pay Interest in cash and in no event shall such failure
to issue Interest Shares constitute an Event of Default or other violation of
any of the provisions of this Note.  For purposes of the foregoing sentence, the
aggregate number of shares of Common Stock beneficially owned by such Person and
its affiliates shall include the number of shares of Common Stock issuable upon
conversion of this Note with respect to which the determination of such sentence
is being made, but shall exclude shares of Common Stock which would be issuable
upon (i) conversion of the remaining, unconverted portion of this Note
beneficially owned by such Person and its affiliates and (ii) exercise or
conversion of the unexercised or unconverted portion of any other securities of
the Company beneficially owned by such Person and its affiliates (including,
without limitation, any convertible notes or convertible preferred stock or
warrants) subject to a limitation on conversion or exercise analogous to the
limitation contained herein.  Except as set forth in the preceding sentence, for
purposes of this paragraph, beneficial ownership shall be calculated in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended.  For purposes of this Note, in determining the number of outstanding
shares of Common Stock, the Holder may rely on the number of outstanding shares
of Common Stock as reflected in (1) the Company's most recent Form 10-K, Form
10-KSB, Form 10-Q, Form 10-QSB, Current Report on Form 8-K or other public
filing with the Securities and Exchange Commission, as the case may be, (2) a
more recent public announcement by the Company or (3) any other notice by the
Company or the Transfer Agent setting forth the number of shares of Common Stock
outstanding.  For any reason at any time, upon the written or oral request of
the Holder, the Company shall within one Business Day confirm orally and in
writing to the Holder the number of shares of Common Stock then outstanding.  In
any case, the number of outstanding shares of Common Stock shall be determined
after giving effect to the conversion or exercise of securities of the Company,
including the Note and the Warrants, by the Holder and its affiliates since the
date as of which such number of outstanding shares of Common Stock was
reported.  By written notice to the Company, the Holder may from time to time
increase or decrease the Maximum Percentage I to any other percentage in excess
of 4.99% specified in such notice; provided that (i) any such increase will not
be effective until the sixty-first (61st) day after such notice is delivered to
the Company, and (ii) any such increase or decrease will apply only to the
Holder and not to any other holder of Warrants.

 
 

--------------------------------------------------------------------------------

 
 
(2) Principal Market Regulation.  The Company shall not be obligated to issue
any shares of Common Stock upon conversion of this Note or exercise of the
Warrants and no Buyer shall be entitled to receive any shares of Common Stock if
the issuance of such shares of Common Stock would exceed that number of shares
of Common Stock which the Company may issue upon exercise or conversion, as
applicable, of the Warrants and Notes or otherwise without breaching the
Company's obligations under the rules or regulations of any applicable Eligible
Market (the "Exchange Cap"), except that such limitation shall not apply in the
event that the Company (A) obtains the approval of its stockholders as required
by the applicable rules of the Eligible Market for issuances of shares of Common
Stock in excess of such amount or (B) obtains a written opinion from outside
counsel to the Company that such approval is not required, which opinion shall
be reasonably satisfactory to the Holder.  In the event that the Company is
prohibited from issuing any Conversion Shares for which a Conversion Notice has
been received as a result of the operation of this Section 3(e)(2), the Company
shall pay cash in exchange for cancellation of such Conversion Shares, at a
price per Conversion Share equal to the difference between the Closing Price and
the Conversion Price as of the date of the attempted conversion.
 
(4)  RIGHTS UPON TRIGGER EVENT.
 
(a)          Trigger Event.  Each of the following events shall constitute a
"Trigger Event":
 
(i)                              the suspension from trading or failure of the
Common Stock to be listed on the Principal Market or an Eligible Market for a
period of five (5) consecutive Trading Days or for more than an aggregate of ten
(10) Trading Days in any 365-day period;
 
(ii)                             the Company's (A) failure to cure a Conversion
Failure by delivery of the required number of shares of Common Stock within ten
(10) Trading Days after the applicable Conversion Date or (B) notice, written or
oral, to any holder of the Notes, including by way of public announcement or
through any of its agents, at any time, of its intention not to comply with a
request for conversion of any Notes into shares of Common Stock that is tendered
in accordance with the provisions of the Notes;
 
(iii)                            the Company's failure to pay to the Holder any
amount of Principal (including, without limitation, any redemption payments),
Interest, Late Charges or other amounts when and as due under this Note except,
in the case of a failure to pay any Interest and Late Charges when and as due,
in which case only if such failure continues for a period of at least five (5)
Business Days;

 
 

--------------------------------------------------------------------------------

 
 
(iv)                            A) any payment default or other default occurs
under any Indebtedness of the Company or any of its Subsidiaries that results in
a redemption of or acceleration prior to maturity of $100,000 or more of such
Indebtedness in the aggregate, or (B) any material default occurs under any
Indebtedness of the Company or any of its Subsidiaries having an aggregate
outstanding balance in excess of $100,000 and such default continues uncured for
more than ten (10) Business Days, other than, in each case (A) or (B) above, or
a default with respect to any Other Notes;
 
(v)                             the Company or any of its Subsidiaries, pursuant
to or within the meaning of Title 11, U.S. Code, or any similar Federal, foreign
or state law for the relief of debtors (collectively, "Bankruptcy Law"), (A)
commences a voluntary case, (B) consents to the entry of an order for relief
against it in an involuntary case, (C) consents to the appointment of a
receiver, trustee, assignee, liquidator or similar official (a "Custodian"), (D)
makes a general assignment for the benefit of its creditors or (E) admits in
writing that it is generally unable to pay its debts as they become due;
 
(vi)                            a court of competent jurisdiction enters an
order or decree under any Bankruptcy Law that (A) is for relief against the
Company or any of its Subsidiaries  in an involuntary case, (B) appoints a
Custodian of the Company or any of its Subsidiaries or (C) orders the
liquidation of the Company or any of its Subsidiaries;
 
(vii)                           a final judgment or judgments for the payment of
money aggregating in excess of $250,000 are rendered against the Company or any
of its Subsidiaries and which judgments are not, within sixty (60) days after
the entry thereof, bonded, discharged or stayed pending appeal, or are not
discharged within sixty (60) days after the expiration of such stay; provided,
however, that any judgment which is covered by insurance or an indemnity from a
credit worthy party shall not be included in calculating the $250,000 amount set
forth above so long as the Company provides the Holder a written statement from
such insurer or indemnity provider (which written statement shall be reasonably
satisfactory to the Holder) to the effect that such judgment is covered by
insurance or an indemnity and the Company will receive the proceeds of such
insurance or indemnity within thirty (30) days of the issuance of such judgment;
and
 
(viii)                          the Company breaches any representation,
warranty, covenant or other term or condition of this Note or the Exchange
Agreement, except, in the case of a breach of a covenant which is curable, only
if such breach continues for a period of at least ten (10) consecutive Business
Days.

 
 

--------------------------------------------------------------------------------

 

(b)           Redemption Right.  Upon the occurrence of a Trigger Event with
respect to this Note, the Company shall within (1) Business Day deliver written
notice thereof via facsimile or e-mail and overnight courier (a "Trigger Event
Notice") to the Holder.  At any time after the earlier of the Holder's receipt
of a Trigger Event Notice and the Holder becoming aware of a Trigger Event, the
Holder may require the Company to redeem all or any portion of this Note by
delivering written notice thereof (the "Trigger Event Redemption Notice") to the
Company, which Trigger Event Redemption Notice shall indicate the portion of
this Note the Holder is electing to have redeemed.  Each portion of this Note
subject to redemption by the Company pursuant to this Section 4(b) shall be
redeemed by the Company at an amount equal to any accrued and unpaid liquidated
damages, plus the greater of (A) the Conversion Amount to be redeemed multiplied
by the Redemption Premium, or (B) the Conversion Amount to be redeemed
multiplied by the quotient of (i) the Closing Sale Price at the time of the
Triggering Event (or at the time of payment of the redemption price, if greater)
divided by (ii) the Conversion Price (the "Trigger Event Redemption Price"),
provided, however, (B) shall be applicable only in the event that a Trigger
Event of the type specified in Section 4(a)(i), (ii) or (iii) hereof has
occurred and remains uncured or the Conversion Shares otherwise could not be
received or sold by the Holder without any resale restrictions.  Redemptions
required by this Section 4(b) shall be made in accordance with the provisions of
Section 11.  To the extent redemptions required by this Section 4(b) are deemed
or determined by a court of competent jurisdiction to be prepayments of the Note
by the Company, such redemptions shall be deemed to be voluntary
prepayments.  The parties hereto agree that in the event of the Company's
redemption of any portion of the Note under this Section 4(b), the Holder's
damages would be uncertain and difficult to estimate because of the parties'
inability to predict future interest rates and the uncertainty of the
availability of a suitable substitute investment opportunity for the
Holder.  Accordingly, any Triggering Event Redemption Price due under this
Section 4(b) is intended by the parties to be, and shall be deemed, a reasonable
estimate of the Holder's actual loss of its investment opportunity and not as a
penalty.
 
(5)  RIGHTS UPON FUNDAMENTAL TRANSACTION, CHANGE OF CONTROL AND QUALIFIED
FINANCING.
 
(a)           Assumption.  The Company shall not enter into or be party to a
Fundamental Transaction unless (i) the Successor Entity (to the extent such
Successor Entity is not the Company) assumes in writing all of the obligations
of the Company under this Note in accordance with the provisions of this Section
5(a) pursuant to written agreements in form and substance satisfactory to the
Holder and approved by the Holder prior to such Fundamental Transaction,
including agreements to deliver to the Holder in exchange for such Note a
security of the Successor Entity evidenced by a written instrument substantially
similar in form and substance to the Note, including, without limitation, having
a principal amount and interest rate equal to the principal amounts then
outstanding and the interest rates of the Note held by the Holder, having
similar conversion rights as the Notes and having similar ranking to the Notes,
and satisfactory to the Holder and (ii) the Successor Entity (including its
Parent Entity) is a publicly traded corporation whose common stock is quoted on
or listed for trading on an Eligible Market or on the Principal Market.  Upon
the occurrence of any Fundamental Transaction, the Successor Entity (to the
extent such Successor Entity is not the Company)  shall succeed to, and be
substituted for (so that from and after the date of such Fundamental
Transaction, the provisions of this Note referring to the "Company" shall refer
instead to the Successor Entity), and may exercise every right and power of the
Company and shall assume all of the obligations of the Company under this Note
with the same effect as if such Successor Entity had been named as the Company
herein.  Upon consummation of the Fundamental Transaction, the Successor Entity
(to the extent such Successor Entity is not the Company) shall deliver to the
Holder confirmation that there shall be issued upon conversion or redemption of
this Note at any time after the consummation of the Fundamental Transaction, in
lieu of the shares of the Company's Common Stock (or other securities, cash,
assets or other property) issuable upon the conversion or redemption of the
Notes prior to such Fundamental Transaction, such shares of the publicly traded
common stock (or their equivalent) of the Successor Entity (including its Parent
Entity), as adjusted in accordance with the provisions of this Note.  The
provisions of this Section shall apply similarly and equally to successive
Fundamental Transactions and shall be applied without regard to any limitations
on the conversion or redemption of this Note.

 
 

--------------------------------------------------------------------------------

 
 
(b)           Redemption Right on Change of Control.  No sooner than fifteen
(15) days nor later than ten (10) days prior to the consummation of a Change of
Control, but not prior to the public announcement of such Change of Control, the
Company shall deliver written notice thereof via facsimile and overnight courier
to the Holder (a "Change of Control Notice").  At any time during the period
beginning on the date of the Holder's receipt of a Change of Control Notice and
ending twenty (20) Trading Days after the consummation of such Change of
Control, the Holder may require the Company to redeem all or any portion of this
Note by delivering written notice thereof ("Change of Control Redemption
Notice") to the Company, which Change of Control Redemption Notice shall
indicate the Conversion Amount the Holder is electing to have redeemed.  The
portion of this Note subject to redemption pursuant to this Section 5 shall be
redeemed by the Company in cash for an amount equal to any accrued and unpaid
liquidated damages, plus the greater of (i) the product of (x) the Conversion
Amount being redeemed and (y) the quotient determined by dividing (A) the
greater of the Closing Sale Price of the Common Stock immediately prior to the
consummation of the Change of Control, the Closing Sale Price immediately
following the public announcement of such proposed Change of Control and the
Closing Sale Price of the Common Stock immediately prior to the public
announcement of such proposed Change of Control by (B) the Conversion Price and
(ii) 125% of the Conversion Amount being redeemed (the "Change of Control
Redemption Price").  Redemptions required by this Section 5 shall be made in
accordance with the provisions of Section 11 and shall have priority to payments
to stockholders in connection with a Change of Control.  To the extent
redemptions required by this Section 5(b) are deemed or determined by a court of
competent jurisdiction to be prepayments of the Note by the Company, such
redemptions shall be deemed to be voluntary prepayments.  Notwithstanding
anything to the contrary in this Section 5, until the Change of Control
Redemption Price is paid in full, the Conversion Amount submitted for redemption
under this Section 5(b) may be converted, in whole or in part, by the Holder
into Common Stock pursuant to Section 3.  The parties hereto agree that in the
event of the Company's redemption of any portion of the Note under this Section
5(b), the Holder's damages would be uncertain and difficult to estimate because
of the parties' inability to predict future interest rates and the uncertainty
of the availability of a suitable substitute investment opportunity for the
Holder.  Accordingly, any redemption premium due under this Section 5(b) is
intended by the parties to be, and shall be deemed, a reasonable estimate of the
Holder's actual loss of its investment opportunity and not as a penalty.

 
 

--------------------------------------------------------------------------------

 

(c)            Redemption Right on Subsequent Financing.  In the event that the
Company or any of its Subsidiaries shall issue any of its or its Subsidiaries'
equity or equity equivalent securities for purposes of raising capital, or
commit to issue or sell the same in one or more series of related transactions
or financings, including without limitation any debt, preferred stock or other
instrument or security that is, at any time during its life and under any
circumstances, convertible into or exchangeable or exercisable for shares of
Common Stock, Options or Convertible Securities (any such offer, sale, grant,
disposition or announcement of such current or future committed financing being
referred to as a "Subsequent Financing"), the Company shall deliver written
notice thereof via facsimile and overnight courier to the Holder (a "Subsequent
Financing Notice") of the consummation of Subsequent Financing, but not prior to
the public announcement of such Subsequent Financing.  The Subsequent Financing
Notice shall (i) identify and describe the securities issued in the Subsequent
Financing, (ii) describe the price and other terms upon which they are to be
issued, sold or exchanged, and the number or amount of the securities to be
issued, sold or exchanged and (iii) identify the persons or entities to which or
with which the securities are to be offered, issued, sold or exchanged.  In the
event of a Subsequent Financing, at any time during the period beginning on the
date of the Holder's receipt of a Subsequent Financing Notice and ending thirty
(30) days after the receipt of the Subsequent Financing Notice, the Holder, at
its option, may require the Company to redeem any amount of this Note up to the
Redemption Amount (as defined below), plus all accrued and unpaid interest, by
delivering written notice thereof ("Subsequent Financing Redemption Notice") to
the Company, which Subsequent Financing Redemption Notice shall indicate the
Conversion Amount the Holder is electing to have redeemed (the “Subsequent
Financing Redemption Amount”).  The issuance of Options or the exercise of any
Options issued to commercial banks or similar financial institutions (but
specifically excluding hedge funds, private equity funds or similar
non-traditional lenders) in connection with commercial credit agreements or
similar non-convertible debt lines of credit shall not be deemed to be a
Subsequent Financing, provided such issuances are on customary terms and not
intended to circumvent the provisions of this Section 5(c).
 
(A)  In the event that the Gross Proceeds (as defined below) of the Subsequent
Financing equals or exceeds $15,000,000 (a “Qualified Financing”), the
“Redemption Amount” shall equal 100% of the Principal Amount then
outstanding.  For purposes hereof, “Gross Proceeds” shall mean the aggregate
cash proceeds received or receivable by the Company in respect of one or more
series of related future transactions or financings for which the Company is
committed in connection with such Qualified Financing.
 
(B)  In the event that the Gross Proceeds of the Subsequent Financing is less
than $15,000,000, the Redemption Amount shall equal a pro-rated portion of the
Principal Amount equaling a ratio, the numerator of which is the amount of
proceeds raised by the Company in the Subsequent Financing and the denominator
which is $15,000,000.
 
All payments of the Redemption Amount shall be paid in cash.  All payments of
accrued but unpaid interest may, at the Company’s option, be payable in cash or
shares of Common Stock in accordance with the provisions and conditions of
Section 2 hereof.  Redemptions required by this Section 5 shall be made in
accordance with the provisions of Section 11.  To the extent redemptions
required by this Section 5(c) are deemed or determined by a court of competent
jurisdiction to be prepayments of the Note by the Company, such redemptions
shall be deemed to be voluntary prepayments.  Notwithstanding anything to the
contrary in this Section 5, until the Subsequent Financing Redemption Amount is
paid in full, the Conversion Amount submitted for redemption under this Section
5(c) may be converted, in whole or in part, by the Holder into Common Stock
pursuant to Section 3.

 
 

--------------------------------------------------------------------------------

 
 
(6)  RIGHTS UPON ISSUANCE OF PURCHASE RIGHTS AND OTHER CORPORATE EVENTS.
 
(a)           Purchase Rights.  If at any time the Company grants, issues or
sells any Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
Common Stock (the "Purchase Rights"), then the Holder will be entitled to
acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete conversion of this
Note (without taking into account any limitations or restrictions on the
convertibility of this Note) immediately before the date on which a record is
taken for the grant, issuance or sale of such Purchase Rights, or, if no such
record is taken, the date as of which the record holders of Common Stock are to
be determined for the grant, issue or sale of such Purchase Rights.
 
(b)           Other Corporate Events.  In addition to and not in substitution
for any other rights hereunder, prior to the consummation of any Fundamental
Transaction pursuant to which holders of shares of Common Stock are entitled to
receive securities or other assets with respect to or in exchange for shares of
Common Stock (a "Corporate Event"), the Company shall make appropriate provision
to insure that the Holder will thereafter have the right to receive upon a
conversion of this Note, (i) in addition to the shares of Common Stock
receivable upon such conversion, such securities or other assets to which the
Holder would have been entitled with respect to such shares of Common Stock had
such shares of Common Stock been held by the Holder upon the consummation of
such Corporate Event (without taking into account any limitations or
restrictions on the convertibility of this Note) or (ii) in lieu of the shares
of Common Stock otherwise receivable upon such conversion, such securities or
other assets received by the holders of shares of Common Stock in connection
with the consummation of such Corporate Event in such amounts as the Holder
would have been entitled to receive had this Note initially been issued with
conversion rights for the form of such consideration (as opposed to shares of
Common Stock) at a conversion rate for such consideration commensurate with the
Conversion Rate.  Provision made pursuant to the preceding sentence shall be in
a form and substance satisfactory to the Holder.  The provisions of this Section
shall apply similarly and equally to successive Corporate Events and shall be
applied without regard to any limitations on the conversion or redemption of
this Note.
 
(7)  ADJUSTMENT OF CONVERSION PRICE UPON SUBDIVISION OR COMBINATION OF COMMON
STOCK.  If the Company at any time on or after the Issuance Date subdivides (by
any stock split, stock dividend, recapitalization or otherwise) one or more
classes of its outstanding shares of Common Stock into a greater number of
shares, the Conversion Price in effect immediately prior to such subdivision
will be proportionately reduced.  If the Company at any time on or after the
Issuance Date combines (by combination, reverse stock split or otherwise) one or
more classes of its outstanding shares of Common Stock into a smaller number of
shares, the Conversion Price in effect immediately prior to such combination
will be proportionately increased.

 
 

--------------------------------------------------------------------------------

 

(8)  ADJUSTMENT UPON ISSUANCE OF SHARES OF COMMON STOCK.    Until the
consummation by the Company of a Qualified Financing, if the Company issues or
sells, or in accordance with this Section 8 is deemed to have issued or sold,
any shares of Common Stock (including the issuance or sale of shares of Common
Stock owned or held by or for the account of the Company, but excluding shares
of Common Stock deemed to have been issued by the Company in connection with any
Excluded Securities) for a consideration per share (the "New Issuance Price")
less than a price (the "Applicable Price") equal to the Conversion Price in
effect immediately prior to such issue or sale or deemed issuance or sale (the
foregoing a "Dilutive Issuance"), then immediately after such Dilutive Issuance,
the Conversion Price then in effect shall be reduced to an amount equal to the
New Issuance Price.  Upon each such adjustment of the Conversion Price
hereunder, the number of Conversion Shares shall be adjusted to the number of
shares of Common Stock determined by multiplying the Conversion Price in effect
immediately prior to such adjustment by the number of Conversion Shares
acquirable upon conversion of this Note immediately prior to such adjustment and
dividing the product thereof by the Conversion Price resulting from such
adjustment.  For purposes of determining the adjusted Conversion Price under
this Section 8, the following shall be applicable:
 
(a)           Issuance of Options.  If the Company in any manner grants any
Options and the lowest price per share for which one share of Common Stock is
issuable upon the exercise of any such Option or upon conversion, exercise or
exchange of any Convertible Securities issuable upon exercise of any such Option
is less than the Applicable Price, then such share of Common Stock shall be
deemed to be outstanding and to have been issued and sold by the Company at the
time of the granting or sale of such Option for such price per share.  For
purposes of this Section 8(a), the "lowest price per share for which one share
of Common Stock is issuable upon exercise of such Options or upon conversion,
exercise or exchange of such Convertible Securities" shall be equal to the sum
of the lowest amounts of consideration (if any) received or receivable by the
Company with respect to any one share of Common Stock upon the granting or sale
of the Option, upon exercise of the Option and upon conversion, exercise or
exchange of any Convertible Security issuable upon exercise of such Option.  No
further adjustment of the Conversion Price or number of Conversion Shares shall
be made upon the actual issuance of such shares of Common Stock or of such
Convertible Securities upon the exercise of such Options or upon the actual
issuance of such shares of Common Stock upon conversion, exercise or exchange of
such Convertible Securities.
 
(b)           Issuance of Convertible Securities.  If the Company in any manner
issues or sells any Convertible Securities and the lowest price per share for
which one share of Common Stock is issuable upon the conversion, exercise or
exchange thereof is less than the Applicable Price, then such share of Common
Stock shall be deemed to be outstanding and to have been issued and sold by the
Company at the time of the issuance or sale of such Convertible Securities for
such price per share.  For the purposes of this Section 8(b), the "lowest price
per share for which one share of Common Stock is issuable upon the conversion,
exercise or exchange" shall be equal to the sum of the lowest amounts of
consideration (if any) received or receivable by the Company with respect to one
share of Common Stock upon the issuance or sale of the Convertible Security and
upon conversion, exercise or exchange of such Convertible Security.  No further
adjustment of the Conversion Price or number of Conversion Shares shall be made
upon the actual issuance of such shares of Common Stock upon conversion,
exercise or exchange of such Convertible Securities, and if any such issue or
sale of such Convertible Securities is made upon exercise of any Options for
which adjustment of this Note has been or is to be made pursuant to other
provisions of this Section 8, no further adjustment of the Conversion Price or
number of Conversion Shares shall be made by reason of such issue or sale.

 
 

--------------------------------------------------------------------------------

 
 
(c)           Change in Option Price or Rate of Conversion.  If the purchase
price provided for in any Options, the additional consideration, if any, payable
upon the issue, conversion, exercise or exchange of any Convertible Securities,
or the rate at which any Convertible Securities are convertible into or
exercisable or exchangeable for shares of Common Stock increases or decreases at
any time, the Conversion Price and the number of Conversion Shares in effect at
the time of such increase or decrease shall be adjusted to the Conversion Price
and the number of Conversion Shares which would have been in effect at such time
had such Options or Convertible Securities provided for such increased or
decreased purchase price, additional consideration or increased or decreased
conversion rate, as the case may be, at the time initially granted, issued or
sold.  For purposes of this Section 8(c), if the terms of any Option or
Convertible Security that was outstanding as of the date of issuance of this
Note are increased or decreased in the manner described in the immediately
preceding sentence, then such Option or Convertible Security and the shares of
Common Stock deemed issuable upon exercise, conversion or exchange thereof shall
be deemed to have been issued as of the date of such increase or decrease.  No
adjustment pursuant to this Section 8 shall be made if such adjustment would
result in an increase of the Conversion Price then in effect or a decrease in
the number of Conversion Shares.
 
(d)           Calculation of Consideration Received.  In case any Option is
issued in connection with the issue or sale of other securities of the Company,
together comprising one integrated transaction, the Options will be deemed to
have been issued for the difference of (i) the aggregate fair market value of
such Options and other securities issued or sold in such integrated transaction,
less (ii) the fair market value of the securities other than such Option, issued
or sold in such transaction and the other securities issued or sold in such
integrated transaction will be deemed to have been issued or sold for the
balance of the consideration received by the Company.  If any shares of Common
Stock, Options or Convertible Securities are issued or sold or deemed to have
been issued or sold for cash, the consideration received therefor will be deemed
to be the net amount received by the Company therefor.  If any shares of Common
Stock, Options or Convertible Securities are issued or sold for a consideration
other than cash, the amount of such consideration received by the Company will
be the fair value of such consideration, except where such consideration
consists of securities, in which case the amount of consideration received by
the Company will be the Closing Price of such security on the date of
receipt.  If any shares of Common Stock, Options or Convertible Securities are
issued to the owners of the non-surviving entity in connection with any merger
in which the Company is the surviving entity, the amount of consideration
therefor will be deemed to be the fair value of such portion of the net assets
and business of the non-surviving entity as is attributable to such shares of
Common Stock, Options or Convertible Securities, as the case may be.  The fair
value of any consideration other than cash or securities will be determined
jointly by the Company and the Holder.  If such parties are unable to reach
agreement within ten (10) days after the occurrence of an event requiring
valuation (the "Valuation Event"), the fair value of such consideration will be
determined within five (5) Business Days after the tenth day following the
Valuation Event by an independent, reputable appraiser jointly selected by the
Company and the Holder.  The determination of such appraiser shall be final and
binding upon all parties absent manifest error and the fees and expenses of such
appraiser shall be borne by the Company.

 
 

--------------------------------------------------------------------------------

 
 
(e)          Record Date.  If the Company takes a record of the holders of
shares of Common Stock for the purpose of entitling them (i) to receive a
dividend or other distribution payable in shares of Common Stock, Options or in
Convertible Securities or (ii) to subscribe for or purchase shares of Common
Stock, Options or Convertible Securities, then such record date will be deemed
to be the date of the issue or sale of the shares of Common Stock deemed to have
been issued or sold upon the declaration of such dividend or the making of such
other distribution or the date of the granting of such right of subscription or
purchase, as the case may be.
 
(9)  NONCIRCUMVENTION.  The Company hereby covenants and agrees that the Company
will not, by amendment of its Articles of Incorporation, Bylaws or through any
reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Note, and will at all times in good faith carry out all of the
provisions of this Note and take all action as may be required to protect the
rights of the Holder of this Note.
 
(10)        RESERVATION OF AUTHORIZED SHARES.
 
(a)           Reservation.  So long as any of the Notes are outstanding, the
Company shall take all action necessary to reserve and keep available out of its
authorized and unissued Common Stock, solely for the purpose of effecting the
conversion of the Notes, 120% of the number of shares of Common Stock as shall
from time to time be necessary to effect the conversion of all of the Notes then
outstanding; provided that at no time shall the number of shares of Common Stock
so reserved be less than the number of shares required to be reserved by the
previous sentence (without regard to any limitations on conversions) (the
"Required Reserve Amount").
 
(b)           Insufficient Authorized Shares.  If at any time while any of the
Notes remain outstanding the Company does not have a sufficient number of
authorized and unreserved shares of Common Stock to satisfy its obligation to
reserve for issuance upon conversion of the Notes at least a number of shares of
Common Stock equal to the Required Reserve Amount (an "Authorized Share
Failure"), then the Company shall immediately take all action necessary to
increase the Company's authorized shares of Common Stock to an amount sufficient
to allow the Company to reserve the Required Reserve Amount for the Notes then
outstanding.  Without limiting the generality of the foregoing sentence, as soon
as practicable after the date of the occurrence of an Authorized Share Failure,
but in no event later than sixty (60) days after the occurrence of such
Authorized Share Failure, the Company shall hold a meeting of its stockholders
for the approval of an increase in the number of authorized shares of Common
Stock.  In connection with such meeting, the Company shall provide each
stockholder with a proxy statement and shall use its best efforts to solicit its
stockholders' approval of such increase in authorized shares of Common Stock and
to cause its board of directors to recommend to the stockholders that they
approve such proposal.

 
 

--------------------------------------------------------------------------------

 
 
(11)       HOLDER'S REDEMPTIONS.
 
(a)           Mechanics.  The Company shall deliver the applicable Trigger Event
Redemption Price to the Holder within five (5) Business Days after the Company's
receipt of the Holder's Trigger Event Redemption Notice.  If the Holder has
submitted a Change of Control Redemption Notice in accordance with Section 5(b)
or a Subsequent Financing Redemption Notice in accordance with Section 5(c), the
Company shall deliver the applicable Change of Control Redemption Price or
Subsequent Financing Redemption Amount to the Holder concurrently with the
consummation of such Change of Control or Subsequent Financing if such notice is
received prior to the consummation of such Change of Control or Subsequent
Financing, and within five (5) Business Days after the Company's receipt of such
notice otherwise.  In the event of a redemption of less than all of the
Conversion Amount of this Note, the Company shall promptly cause to be issued
and delivered to the Holder a new Note (in accordance with Section 17(d))
representing the outstanding Principal which has not been redeemed.  In the
event that the Company does not pay the applicable Redemption Price to the
Holder within the time period required, at any time thereafter and until the
Company pays such unpaid Redemption Price in full, the Holder shall have the
option, in lieu of redemption, to require the Company to promptly return to the
Holder all or any portion of this Note representing the Conversion Amount that
was submitted for redemption and for which the applicable Redemption Price
(together with any Late Charges thereon) has not been paid.  Upon the Company's
receipt of such notice, (x) the Redemption Notice shall be null and void with
respect to such Conversion Amount, (y) the Company shall immediately return this
Note, or issue a new Note (in accordance with Section 17(d)) to the Holder
representing such Conversion Amount and (z) the Conversion Price of this Note or
such new Notes shall be adjusted to the lesser of (A) the Conversion Price as in
effect on the date on which the Redemption Notice is voided and (B) the lowest
Closing Bid Price of the Common Stock during the period beginning on and
including the date on which the Redemption Notice is delivered to the Company
and ending on and including the date on which the Redemption Notice is
voided.  The Holder's delivery of a notice voiding a Redemption Notice and
exercise of its rights following such notice shall not affect the Company's
obligations to make any payments of Late Charges which have accrued prior to the
date of such notice with respect to the Conversion Amount subject to such
notice.
 
(b)           [INTENTIONALLY OMITTED]
 
(12)       VOTING RIGHTS.  The Holder shall have no voting rights as the holder
of this Note, except as required by law, and as expressly provided in this Note.
 
(13)       COVENANTS.
 
(a)           Rank.      All payments due under this Note (A) shall rank junior
to any Indebtedness of the Company specifically identified as senior to this
Note (“Senior Debt”) and (B) shall be parri passu to all other Indebtedness of
the Company and its Subsidiaries.  Upon any distribution to creditors of the
Company in a liquidation or dissolution of the Company or in a bankruptcy,
reorganization, insolvency, receivership or similar proceeding relating to the
Company or its property, in an assignment for the benefit of creditors or any
marshaling of the Company’s assets and liabilities, the holders of Senior Debt
shall be entitled to be paid in full of all obligations due in respect of such
Senior Debt out of the assets of the Company available for distribution to its
creditors before any payment shall be made to the Holder under this Note.
 
(b)           [INTENTIONALLY OMITTED]
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           [INTENTIONALLY OMITTED]
 
(d)           [INTENTIONALLY OMITTED]
 
(e)           Restriction on Redemption and Cash Dividends.  Until the Note has
been converted, redeemed or otherwise satisfied in accordance with their terms,
the Company shall not, directly or indirectly, redeem, repurchase or declare or
pay any cash dividend or distribution on its capital stock without the prior
express written consent of the Holder.
 
(14)       PARTICIPATION.  The Holder, as the holder of this Note, shall be
entitled to receive such dividends paid and distributions made to the holders of
Common Stock to the same extent as if the Holder had converted this Note into
Common Stock (without regard to any limitations on conversion herein or
elsewhere) and had held such shares of Common Stock on the record date for such
dividends and distributions.  Payments under the preceding sentence shall be
made concurrently with the dividend or distribution to the holders of Common
Stock.
 
(15)       [INTENTIONALLY OMITTED].
 
(16)       TRANSFER.  This Note may be offered, sold, assigned or transferred by
the Holder without the consent of the Company, subject to applicable securities
laws.
 
(17)       REISSUANCE OF THIS NOTE.
 
(a)           Transfer.  If this Note is to be transferred, the Holder shall
surrender this Note to the Company, whereupon the Company will forthwith issue
and deliver upon the order of the Holder a new Note (in accordance with Section
17(d)), registered as the Holder may request, representing the outstanding
Principal being transferred by the Holder and, if less then the entire
outstanding Principal is being transferred, a new Note (in accordance with
Section 17(d)) to the Holder representing the outstanding Principal not being
transferred.  The Holder and any assignee, by acceptance of this Note,
acknowledge and agree that, by reason of the provisions of Section 3(d)(iii)
following conversion or redemption of any portion of this Note, the outstanding
Principal represented by this Note may be less than the Principal stated on the
face of this Note.
 
(b)           Lost, Stolen or Mutilated Note.  Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Note, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Holder to the Company in customary form
and, in the case of mutilation, upon surrender and cancellation of this Note,
the Company shall execute and deliver to the Holder a new Note (in accordance
with Section 17(d)) representing the outstanding Principal.
 
(c)           Note Exchangeable for Different Denominations.  This Note is
exchangeable, upon the surrender hereof by the Holder at the principal office of
the Company, for a new Note or Notes (in accordance with Section 17(d))
representing in the aggregate the outstanding Principal of this Note, and each
such new Note will represent such portion of such outstanding Principal as is
designated by the Holder at the time of such surrender.
 
 
 

--------------------------------------------------------------------------------

 

(d)           Issuance of New Notes.  Whenever the Company is required to issue
a new Note pursuant to the terms of this Note, such new Note (i) shall be of
like tenor with this Note, (ii) shall represent, as indicated on the face of
such new Note, the Principal remaining outstanding (or in the case of a new Note
being issued pursuant to Section 17(a) or Section 17(c), the Principal
designated by the Holder which, when added to the principal represented by the
other new Notes issued in connection with such issuance, does not exceed the
Principal remaining outstanding under this Note immediately prior to such
issuance of new Notes), (iii) shall have an issuance date, as indicated on the
face of such new Note, which is the same as the Issuance Date of this Note, (iv)
shall have the same rights and conditions as this Note, and (v) shall represent
accrued and unpaid Interest and Late Charges on the Principal and Interest of
this Note, if any, from the Issuance Date.
 
(18)       REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND
INJUNCTIVE RELIEF.  The remedies provided in this Note shall be cumulative and
in addition to all other remedies available under this Note and the Exchange
Agreement at law or in equity (including a decree of specific performance and/or
other injunctive relief), and nothing herein shall limit the Holder's right to
pursue actual and consequential damages for any failure by the Company to comply
with the terms of this Note.  Amounts set forth or provided for herein with
respect to payments, conversion and the like (and the computation thereof) shall
be the amounts to be received by the Holder and shall not, except as expressly
provided herein, be subject to any other obligation of the Company (or the
performance thereof).  The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Holder and that the
remedy at law for any such breach may be inadequate.  The Company therefore
agrees that, in the event of any such breach or threatened breach, the Holder
shall be entitled, in addition to all other available remedies, to an injunction
restraining any breach, without the necessity of showing economic loss and
without any bond or other security being required.
 
(19)       PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS.  If (a) this Note
is placed in the hands of an attorney for collection or enforcement or is
collected or enforced through any legal proceeding or the Holder otherwise takes
action to collect amounts due under this Note or to enforce the provisions of
this Note or (b) there occurs any bankruptcy, reorganization, receivership of
the Company or other proceedings affecting Company creditors' rights and
involving a claim under this Note, then the Company shall pay the costs incurred
by the Holder for such collection, enforcement or action or in connection with
such bankruptcy, reorganization, receivership or other proceeding, including,
but not limited to, financial advisory fees and attorneys' fees and
disbursements.
 
(20)       CONSTRUCTION; HEADINGS.  This Note shall be deemed to be jointly
drafted by the Company and the Holder and shall not be construed against any
person as the drafter hereof.  The headings of this Note are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Note.
 
(21)       FAILURE OR INDULGENCE NOT WAIVER.  No failure or delay on the part of
the Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege.
 
 
 

--------------------------------------------------------------------------------

 
 
(22)       DISPUTE RESOLUTION.  In the case of a dispute as to the determination
of the Closing Price or the arithmetic calculation of the Conversion Rate or any
Redemption Price, the Company shall submit the disputed determinations or
arithmetic calculations via facsimile within one (1) Business Day of receipt, or
deemed receipt, of the Conversion Notice or Redemption Notice or other event
giving rise to such dispute, as the case may be, to the Holder.  If the Holder
and the Company are unable to agree upon such determination or calculation
within one (1) Business Day of such disputed determination or arithmetic
calculation being submitted to the Holder, then the Company shall, within one
(1) Business Day submit via facsimile (a) the disputed determination of the
Closing Price to an independent, reputable investment bank selected by the
Company and approved by the Holder or (b) the disputed arithmetic calculation of
the Conversion Rate or any Redemption Price to the Company's independent,
outside accountant.  The Company, at the Company's expense, shall cause the
investment bank or the accountant, as the case may be, to perform the
determinations or calculations and notify the Company and the Holder of the
results no later than five (5) Business Days from the time it receives the
disputed determinations or calculations.  Such investment bank's or accountant's
determination or calculation, as the case may be, shall be binding upon all
parties absent demonstrable error.
 
(23)       NOTICES; PAYMENTS.
 
(a)           Notices.  Whenever notice is required to be given under this Note,
unless otherwise provided herein, such notice shall be given in accordance with
Section 5(b) of the Exchange Agreement.  The Company shall provide the Holder
with prompt written notice of all actions taken pursuant to this Note, including
in reasonable detail a description of such action and the reason
therefore.  Without limiting the generality of the foregoing, the Company will
give written notice to the Holder (i) immediately upon any adjustment of the
Conversion Price, setting forth in reasonable detail, and certifying, the
calculation of such adjustment and (ii) at least twenty (20) days prior to the
date on which the Company closes its books or takes a record (A) with respect to
any dividend or distribution upon the Common Stock, (B) with respect to any pro
rata subscription offer to holders of Common Stock or (C) for determining rights
to vote with respect to any Fundamental Transaction, dissolution or liquidation,
provided in each case that such information shall be made known to the public
prior to or in conjunction with such notice being provided to the Holder.
 
(b)           Payments.  Whenever any payment of cash is to be made by the
Company to any Person pursuant to this Note, such payment shall be made in
lawful money of the United States of America by a check drawn on the account of
the Company and sent via overnight courier service to such Person at such
address as previously provided to the Company in writing; provided that the
Holder may elect to receive a payment of cash via wire transfer of immediately
available funds by providing the Company with prior written notice setting out
such request and the Holder's wire transfer instructions.  Whenever any amount
expressed to be due by the terms of this Note is due on any day which is not a
Business Day, the same shall instead be due on the next succeeding day which is
a Business Day and, in the case of any Interest Date which is not the date on
which this Note is paid in full, the extension of the due date thereof shall not
be taken into account for purposes of determining the amount of Interest due on
such date.  Any amount of Principal or other amounts due under this Note which
is not paid when due shall result in a late charge being incurred and payable by
the Company in an amount equal to interest on such amount at the rate of
eighteen percent (18.0%) per annum from the date such amount was due until the
same is paid in full ("Late Charge").

 
 

--------------------------------------------------------------------------------

 
 
(24)       CANCELLATION.  After all Principal, accrued Interest and other
amounts at any time owed on this Note have been paid in full, this Note shall
automatically be deemed canceled, shall be surrendered to the Company for
cancellation and shall not be reissued.
 
(25)       WAIVER OF NOTICE.  To the extent permitted by law, the Company hereby
waives demand, notice, protest and all other demands and notices in connection
with the delivery, acceptance, performance, default or enforcement of this Note.
 
(26)       GOVERNING LAW; JURISDICTION; SEVERABILITY; JURY TRIAL.  This Note
shall be construed and enforced in accordance with, and all questions concerning
the construction, validity, interpretation and performance of this Note shall be
governed by, the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York.  The Company hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law.  In the event that any provision of this Note is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of this
Note.  Nothing contained herein shall be deemed or operate to preclude the
Holder from bringing suit or taking other legal action against the Company in
any other jurisdiction to collect on the Company's obligations to the Holder, to
realize on any collateral or any other security for such obligations, or to
enforce a judgment or other court ruling in favor of the Holder.  THE COMPANY
HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A
JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH
OR ARISING OUT OF THIS NOTE OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
(27)       CERTAIN DEFINITIONS.  For purposes of this Note, the following terms
shall have the following meanings:
 
(a)           "Approved Stock Plan" means any employee benefit plan which has
been or hereafter is approved by the Board of Directors of the Company, pursuant
to which the Company's securities may be issued to any employee, officer or
director for services provided to the Company.
 
(b)           "Bloomberg" means Bloomberg Financial Markets.

 
 

--------------------------------------------------------------------------------

 
 
(c)           "Business Day" means any day other than Saturday, Sunday or other
day on which commercial banks in The City of New York are authorized or required
by law to remain closed.
 
(d)           "Change of Control" means any Fundamental Transaction other than
(A) any reorganization, recapitalization or reclassification of Common Stock, in
which holders of the Company's voting power immediately prior to such
reorganization, recapitalization or reclassification continue after such
reorganization, recapitalization or reclassification to hold publicly traded
securities and, directly or indirectly, the voting power of the surviving entity
or entities necessary to elect a majority of the members of the board of
directors (or their equivalent if other than a corporation) of such entity or
entities, or (B) pursuant to a migratory merger effected solely for the purpose
of changing the jurisdiction of incorporation of the Company.
 
(e)           "Closing Price" means, for any security as of any date, the last
closing sale price for such security on the Principal Market or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing sale price, then the last sale price of such security
prior to 4:00:00 p.m., New York Time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing sale price of such security on the principal
securities exchange or trading market where such security is listed or traded as
reported by Bloomberg, or if the foregoing do not apply, the last closing sale
price of such security in the over-the-counter market on the electronic bulletin
board for such security as reported by Bloomberg, or, if no closing sale price
is reported for such security by Bloomberg, the average of the bid prices, or
the ask prices, respectively, of any market makers for such security as reported
in the "pink sheets" by Pink Sheets LLC (formerly the National Quotation Bureau,
Inc.).  If the Closing Price cannot be calculated for a security on a particular
date on any of the foregoing bases, the Closing Price of such security on such
date shall be the fair market value as mutually determined by the Company and
the Holder.  If the Company and the Holder are unable to agree upon the fair
market value of such security, then such dispute shall be resolved pursuant to
Section 22.  All such determinations to be appropriately adjusted for any stock
dividend, stock split, stock combination or other similar transaction during the
applicable calculation period.
 
(f)           [INTENTIONALLY OMITTED]
 
(g)           "Contingent Obligation" means, as to any Person, any direct or
indirect liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.
 
(h)           [INTENTIONALLY OMITTED]

 
 

--------------------------------------------------------------------------------

 

(i)           "Convertible Securities" means any stock or securities (other than
Options) directly or indirectly convertible into or exercisable or exchangeable
for Common Stock.
 
(j)           "Eligible Market" means The New York Stock Exchange, Inc., the
American Stock Exchange, The NASDAQ Global Select Market, The NASDAQ Global
Market or The NASDAQ Capital Market.
 
(k)           "Excluded Securities" means any Common Stock issued or issuable:
(i) in connection with any Approved Stock Plan; (ii) upon conversion of the Note
or the exercise of the Warrants; (iii) upon conversion of any Options or
Convertible Securities which are outstanding on the day immediately preceding
the issuance date of this Note, provided that the terms of such Options or
Convertible Securities are not amended, modified or changed on or after such
date; (iv) in connection with mergers, acquisitions, strategic business
partnerships or joint ventures, in each case with non-affiliated third parties
and otherwise on an arm's-length basis, the primary purpose of which is not to
raise additional capital; (v) upon the issuance of Options or the exercise of
any Options issued to financial institutions in connection with commercial
credit agreements or issuance of non-convertible debt by the Company; and (vi)
in connection with a Qualified Financing.
 
(l)           "Fundamental Transaction" means that the Company shall, directly
or indirectly, in one or more related transactions, (i) consolidate or merge
with or into (whether or not the Company is the surviving corporation) another
Person or Persons, or (ii) sell, assign, transfer, convey or otherwise dispose
of all or substantially all of the properties or assets of the Company to
another Person, or (iii) allow another Person to make a purchase, tender or
exchange offer that is accepted by the holders of more than the 50% of the
outstanding shares of Voting Stock (not including any shares of Voting Stock
held by the Person or Persons making or party to, or associated or affiliated
with the Persons making or party to, such purchase, tender or exchange offer),
or (iv) consummate a stock purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) with another Person whereby such other Person acquires
more than the 50% of the outstanding shares of Voting Stock (not including any
shares of Voting Stock held by the other Person or other Persons making or party
to, or associated or affiliated with the other Persons making or party to, such
stock purchase agreement or other business combination), (v) reorganize,
recapitalize or reclassify its Common Stock or (vi) any "person" or "group" (as
these terms are used for purposes of Sections 13(d) and 14(d) of the Exchange
Act) other than The Quercus Trust and its affiliates is or shall become the
"beneficial owner" (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of 50% of the aggregate ordinary voting power represented by
issued and outstanding Common Stock; provided, however, that the exception for
The Quercus Trust and its affiliates under this clause (vi) shall not be deemed
to apply to any of the transactions contemplated by clauses (i), (ii), (iii) or
(iv) of this paragraph (l) between the Company and any portfolio company owned
or controlled by The Quercus Trust or its affiliates.
 
(m)           "GAAP" means United States generally accepted accounting
principles, consistently applied.

 
 

--------------------------------------------------------------------------------

 

(n)           "Indebtedness" of any Person means, without duplication (i) all
indebtedness for borrowed money, (ii) all obligations issued, undertaken or
assumed as the deferred purchase price of property or services, including
(without limitation) "capital leases" in accordance with generally accepted
accounting principles (other than trade payables entered into in the ordinary
course of business), (iii) all reimbursement or payment obligations with respect
to letters of credit, surety bonds and other similar instruments, (iv) all
obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses, (v) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the Trigger Event are limited to
repossession or sale of such property), (vi) all monetary obligations under any
leasing or similar arrangement which, in connection with generally accepted
accounting principles, consistently applied for the periods covered thereby, is
classified as a capital lease, (vii) all indebtedness referred to in clauses (i)
through (vi) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, and (viii) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (i) through (vii) above.
 
(o)           "Options" means any rights, warrants or options to subscribe for
or purchase shares of Common Stock or Convertible Securities.
 
(p)           "Parent Entity" of a Person means an entity that, directly or
indirectly, controls the applicable Person and whose common stock or equivalent
equity security is quoted or listed on an Eligible Market or the Principal
Market, or, if there is more than one such Person or Parent Entity, the Person
or Parent Entity with the largest public market capitalization as of the date of
consummation of the Fundamental Transaction.
 
(q)           [INTENTIONALLY OMITTED]
 
(r)           [INTENTIONALLY OMITTED]
 
(s)           "Person" means an individual or legal entity, including but not
limited to a corporation, a limited liability company, a partnership, a joint
venture, a trust, an unincorporated organization and a government or any
department or agency thereof.
 
(t)           "Principal Market" means the NASD OTC Bulletin Board.
 
(u)           "Redemption Notices" means, collectively, the Trigger Event
Redemption Notices, the Change of Control Redemption Notices and the Subsequent
Financing Redemption Notice, each of the foregoing, individually, a Redemption
Notice.
 
(v)           "Redemption Premium" means (i) in the case of the Trigger Events
described in Section 4(a)(i) - (v) and (viii) - (xi), 125% or (ii) in the case
of the Trigger Events described in Section 4(a)(vi) - (vii), 100%.

 
 

--------------------------------------------------------------------------------

 

(w)           "Redemption Prices" means, collectively, the Trigger Event
Redemption Price, the Change of Control Redemption Price and the Subsequent
Financing Redemption Price, each of the foregoing, individually, a Redemption
Price.
 
(x)           [INTENTIONALLY OMITTED]
 
(y)           "SEC" means the United States Securities and Exchange Commission.
 
(z)           [INTENTIONALLY OMITTED]
 
(aa)         [INTENTIONALLY OMITTED]
 
(bb)        [INTENTIONALLY OMITTED]
 
(cc)         "Subsidiary" means any entity in which the Company, directly or
indirectly, owns any of the capital stock or holds an equity or similar
interest.
 
(dd)        "Successor Entity" means the Person, which may be the Company,
formed by, resulting from or surviving any Fundamental Transaction or the Person
with which such Fundamental Transaction shall have been made, provided that if
such Person is not a publicly traded entity whose common stock or equivalent
equity security is quoted or listed for trading on an Eligible Market or a
Principal Market, Successor Entity shall mean such Person's Parent Entity, if
any.
 
(ee)         "Trading Day" means any day on which the Common Stock is traded on
the Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded; provided that
"Trading Day" shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York Time).
 
(ff)          "Voting Stock" of a Person means capital stock of such Person of
the class or classes pursuant to which the holders thereof have the general
voting power to elect, or the general power to appoint, at least a majority of
the board of directors, managers or trustees of such Person (irrespective of
whether or not at the time capital stock of any other class or classes shall
have or might have voting power by reason of the happening of any contingency).
 
(gg)        "Warrants" has the meaning ascribed to such term in the Exchange
Agreement, and shall include all warrants issued in exchange therefor or
replacement thereof.
 
(hh)        [INTENTIONALLY OMITTED]

 
 

--------------------------------------------------------------------------------

 
 
(28)       DISCLOSURE. Upon receipt or delivery by the Company of any notice in
accordance with the terms of this Note, unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries, the Company
shall within four (4) Business Days after any such receipt or delivery publicly
disclose such material, nonpublic information on a Current Report on Form 8-K or
otherwise; provided, however, that with respect to a notice provided in the
event of a Change of Control, the Company shall not be required to file a
Current Report on Form 8-K earlier than the Company’s public announcement of the
transaction. In the event that the Company believes that a notice contains
material, nonpublic information, relating to the Company or its Subsidiaries,
the Company shall indicate to the Holder contemporaneously with delivery of such
notice, and in the absence of any such indication, the Holder shall be allowed
to presume that all matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries.
 
[Signature Page Follows]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.
 

 
SOLAR ENERTECH CORP.
       
By:
/s/ Leo Shi Young
   
Name: Leo Shi Young
   
Title: Chairman and CEO

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT I

 
SOLAR ENERTECH CORP.
 
CONVERSION NOTICE
 
Reference is made to the Series B-1 Convertible Note (the “Series B Note")
issued to the undersigned by Solar Enertech Corp. (the "Company").  In
accordance with and pursuant to the Note, the undersigned hereby elects to
convert the Conversion Amount (as defined in the Note) of the Note indicated
below into shares of Common Stock par value $0.001 per share (the "Common
Stock") of the Company, as of the date specified below.
 
Date of Conversion:  
 



Aggregate Conversion Amount to be converted: 
 



Please confirm the following information: 



Conversion Price: 
 



Number of shares of Common Stock to be issued:  
 



Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:



Issue to:  
                 



Facsimile Number: 
 



Authorization:
 



By:
 



Title:
 



Dated: 
 



Account Number: 
 
  (if electronic book entry transfer)
 



Transaction Code Number: 
 
  (if electronic book entry transfer)
 

 
 
 

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT
 
The Company hereby acknowledges this Conversion Notice and hereby directs
Continental Stock Transfer & Trust Company to issue the above indicated number
of shares of Common Stock in accordance with the Transfer Agent Instructions
dated __________ ___, 201_ from the Company and acknowledged and agreed to by
Continental Stock Transfer & Trust Company.
 

 
SOLAR ENERTECH CORP.
     
By:
      
Name:
   
Title:

 
 
 

--------------------------------------------------------------------------------

 